Citation Nr: 0901825	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-33 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a right leg 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from April 1962 to October 
1966.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 2004 
rating decision by a Department of Veterans Affairs 
(hereinafter VA) Regional Office (hereinafter RO).  The case 
was remanded by the Board in June 2008 for additional 
development and is now ready for appellate review.   

FINDING OF FACT

There is no competent evidence linking a right knee or leg 
disorder to service.  


CONCLUSION OF LAW

A right knee and right leg disorder were not incurred in 
service and arthritis of the right knee may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
June 2004, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates by 
letter dated in May 2006.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes private treatment records and reports from VA 
examinations, to include examinations in August 2008 that 
contain the medical opinions requested by the Board in its 
June 2008 remand.   Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records, to include the reports from the 
October 1966 separation examination, do not reflect any 
evidence of a right knee or right leg disorder.  The veteran 
contends that these conditions were incurred as a result of 
frequent climbing up and down from heavy equipment that he 
operated during active duty.  The veteran's DD Form 214 
reflects an occupation consistent with operating such 
equipment.  

After service, the record includes reports from surgery for 
severe ischemia of the right lower extremity with popliteal 
artery occlusion in March 1994.  These reports reflect the 
veteran reporting a two month history of severe claudication 
and pain in his right foot.  Additional private clinical 
records dated from 2001 to 2004 referenced lower right 
extremity occlusive disease.  The post service record also 
reflects evidence of osteoarthritis of the right knee in 
1999.  The veteran underwent a hemiarthroplasty of the right 
knee in December of that year, with the reports from this 
procedure showing the veteran reporting that his knee 
problems began in the summer of 1999.  He stated at that time 
that he had been experiencing increasing pain in his right 
knee since he fell from a crane "many years ago."  He 
indicated that arthroscopic surgery in 1995 had provided some 
temporary relief.  Follow-up private reports discussing 
further treatment for the right knee dated in 2000 noted that 
the veteran was employed by a crane company. 

At a December 2004 VA arteries/veins examination, the veteran 
reported that he began to have pain in his right leg in the 
early 1990s.  The diagnoses included peripheral vascular 
disease and intermittent claudication.  A VA joints 
examination conducted in December 2004 showed the veteran 
reporting that he began to have intermittent pain, stiffness 
and swelling of his right knee in the early 1970s after he 
fell from his crane at his construction job and injured his 
right knee.  The impression included degenerative arthritis 
of the right knee.  

As directed by the Board in its June 2008 remand, the veteran 
was afforded VA examinations in August 2008 that included 
opinions as to the relationship between service and the 
veteran's right knee and leg problems.  The reports from 
these examinations indicate that the claims file was reviewed 
by the examiner, who noted that the claims file did not 
document a pertinent in-service injury.  The assessment 
following the August 2008 bones examination was that the 
veteran's symptoms "appear to be primarily claudication from 
peripheral vascular disease" and that it was less likely as 
not that his condition was related to military service. 

The reports from the August 2008 VA joints examination 
referenced the apparent crane injury to the right knee and 
leg in the 1970s.  Following the examination, the diagnosis 
included degenerative joint disease of the right knee, with 
the examiner commenting that "[a]s this developed slowly 
over time after well-documented injuries after military 
service, it is less likely as not that the [the veteran's] 
current knee issues are related to a military-related 
injury."  

The evidence of record contains no competent medical evidence 
linking a current right knee or leg disorder to service, and 
the competent evidence that does address the issue of the 
relationship between these conditions and service from the 
August 2008 VA examinations, as set forth above, is negative.  
The veteran himself, rather than attributing the injuries to 
service, reported that he injured his right knee as a result 
of a fall from a crane in the 1970s at the time of the 1999 
surgery.  In addition, the veteran only reported a two month 
history of pain when he underwent surgery for the occlusion 
in the right lower extremity in March 1994.  Such 
contemporaneous statements, both because of their 
contemporaneous nature and because they were prepared by 
medical personnel for neutral (treatment/evaluation) 
purposes, have much greater probative value than those made 
more recently by the veteran in contemplation of the receipt 
of monetary benefits.  Also noteworthy is the fact that the 
veteran did not tell the VA examiner in December 2004 that 
his injury to the right knee was sustained in service, and 
instead attributed the injury to falling from a crane at his 
place of employment.   

As for the veteran's assertions, and those submitted on his 
behalf by the veteran's representative in January 2009, that 
right knee and leg disorders should be considered to be 
etiologically related to service, such assertions cannot be 
used to establish a claim as a laypersons are not qualified 
to render a medical opinion regarding the etiology of 
disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  In short, the objective 
competent medical evidence does not support the assertion 
that the conditions at issue were related to service, and 
given the negative service medical records and the lack of 
any competent evidence linking a right knee or leg disorder 
to service, the Board finds that the negative evidence 
outweighs that of the positive.  See Hickson, supra.  
Therefore, the claims for service connection for right knee 
and leg disorders must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a right leg disorder is 
denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


